MOTION to amend remittitur granted. Return of remittitur requested and when returned it will be amended by adding thereto the following: "Upon this appeal there was presented *Page 873 
and necessarily passed upon a question of interpretation of a Federal statute, the Fair Labor Standards Act of 1938. The decision of this court that respondents have established their right to recover benefits under said Act is based upon the sole ground that the agreed statement of facts states a prima facie case in that it shows that the respondents were employed in doing work under the appellant's contract for the repair of an instrumentality of commerce, and therefore that the appellant had the burden, which it failed to sustain, of going forward with evidence to show the contrary." (See 293 N.Y. 126.)